The form of the verdict was sufficient on which to pronounce judgment. Ruff v. State, 229 Ala. 649, 159 So. 94; Hull v. State, 232 Ala. 281, 167 So. 553; Gast v. State, 232 Ala. 307,167 So. 554, 555.
The verdict will be referred to the indictment. Russell v. State, 231 Ala. 297, 165 So. 255; Gulledge v. State, 230 Ala. 206,160 So. 556; McDonald v. State, 118 Ala. 672, 23 So. 637; Blount et al. v. State, 49 Ala. 381.
The Court of Appeals passed upon the effect of the evidence, which was constituted a part of the res gestæ. The point at which defendant stopped his car on the road and went into the woods was fixed. The locus in quo was given the jury by several witnesses. And while the exact place where defendant stopped in the woods and where he placed the little girl is not shown, yet the "condition of the ground at the place where the offense was claimed to have been committed" within that locus in quo was properly shown as "a part of the res gestæ of what even the appellant admitted occurred." It was proper as circumstantial evidence for the jury; and such was the finding of fact by the Court of Appeals.
The writ is denied.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.